DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites the respective portion of the first dielectric layer is disposed between two adjacent second mold layers in the vertical direction.  However, the specification and the drawing (Figure 12B) only disclose that the respective portion of the first dielectric layer is disposed between two adjacent third mold layers (12m’) in the vertical direction.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 and 8-10, in compliance with 35 U.S.C 112, first paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (US 2018/0033799, of record) in view of Choi et al. (US 2017/0033044).
Kanamori et al. discloses, as shown in Figures, a method of manufacturing a semiconductor device comprising:
	forming a hole (H) passing through a plurality of preliminary first mold layers (IL, IL1-IL7) and a plurality of preliminary second mold layers (S, S1-S6) to form a plurality of first mold layers and a plurality of second mold layers respectively that are alternately stacked in a vertical direction, perpendicular to an upper surface of a lower structure (100), on the lower structure [Figures 9A-9B];
	partially etching the plurality of first mold layers (IL, IL1-IL7) along a side surface of the hole to form a plurality of recess regions (R) and a plurality of recessed first mold layers [Figures 10A-10B];
	forming a plurality of third mold layers (portion of 410h in the recess R) in the plurality of recess regions to form a plurality of interlayer insulation layers so that each of the plurality of interlayer insulation layers includes a corresponding third mold layer of the plurality of third 
	forming a first dielectric layer (421h) in the hole, the first dielectric layer covering the plurality of third mold layers and the plurality of second mold layers stacked on each other; and
	forming a plurality of information storage patterns (425, which is part of the charge trap layer structure 420h) on the first dielectric layer [0124],
	wherein each of the plurality of information storage patterns is disposed on a respective portion of the first dielectric layer, and
	wherein the respective portion of the firs dielectric layer is disposed between two adjacent second mold layers in the vertical direction.
Kanamori et al. does not disclose the plurality of third mold layers are separated from each other in the vertical direction.  However, Choi et al. disclose a method of manufacturing a semiconductor device comprising a plurality of third mold layers (EP) are separated from each other in the vertical direction.  Note Figures of Choi et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the plurality of third mold layers of Kanomori et al. being separated from each other in the vertical direction, such as taught by Choi et al. in order to have the desired configuration.

Regarding claim 2, Kanamori et al. and Choi disclose each of the plurality of third mold layers fills a corresponding recessed region of the plurality of recessed regions, the corresponding recessed region being disposed between two adjacent second mold layers of the plurality of second mold layers, and extends into the hole beyond side surfaces of the two adjacent second mold layers [Figures 4-7 and 11A-11B].

Regarding claim 3, Kanamori et al. and Choi disclose each of the plurality of third mold layers has a rounded corner in the hole [Figures 4-7, 11B, 12B, etc.]

Regarding claim 4, Kanamori et al. and Choi disclose the first dielectric layer is conformally formed on side surfaces of the plurality of third mold layers and side surfaces of the plurality of second mold layer [0113];
	the plurality of information storage patterns are spaced apart from each other in the vertical direction, and each of the plurality of information storage patterns is positioned at the same level in the vertical direction with a corresponding second mold layer of the plurality of second mold layers [Figures].

Regarding claim 8, Kanamori et al. and Choi disclose a side surface of each of the plurality of third mold layers exposed by the hole has a rounded shape [Figures 4-7, 11B, 12B, etc.]

Regarding claim 9, Kanamori et al. and Choi disclose the method further comprising:
	sequentially forming the plurality of information storage patterns on the first dielectric layer, a second dielectric layer (422h) to cover the first dielectric layer and the plurality of information storage patterns, and a channel semiconductor layer (300, 310) on the second dielectric layer so that the second dielectric layer is interposed between the first dielectric layer and the semiconductor channel layer and between the plurality of information storage patterns and the semiconductor channel layer in the hole [Figures 3, 15A-15B].


	forming a separation trench (ST) passing through the plurality of interlayer insulation layers and the plurality of second mold layers;
	removing the plurality of second mold layers exposed by the separation trench to form a plurality of void spacers (GS) [Figures 16A-16B];
	forming a plurality of gate patterns (210, 211-216) in the plurality of void spaces [Figures 17A-17B]; and
	forming a separation structure (600, 710) in the separation trench [Figure 18].

Allowable Subject Matter
5.	Claims 11-20 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:
Applicant' s claims 11-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed method of manufacturing a semiconductor device comprising forming a plurality of third mold layers in the plurality of recess regions to form a plurality of interlayer insulation layers, each of the plurality of interlayer insulation layers including a corresponding recessed first mold layer of the plurality of recessed first mold layers and a corresponding third mold layer of the plurality of third mold layers that are positioned at the same level in the vertical direction, wherein each of the plurality of third mold layers is interposed between two adjacent second mold layers of the plurality of second mold layers and is protruded into the hole beyond side surfaces of the two adjacent second mold layers, and wherein the plurality of third mold layers are separated from each other in the vertical .

Response to Arguments
7.	Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the respective portion of the first dielectric layer is disposed between two adjacent third mold layers in the vertical direction, as recited in claim 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

8.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897